Territory of Michigan—in the supreme court of the territory of THE TERM OF SEPTEMR IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED SIX-
Territory of Michigan ss—Hugh Pattinson & Richard Pattinson Merchants in Compy at St. Josephs in said Territory towit at Detroit and within the Jurisdiction of this Court by E Brush their Atty complain of Charles Chandonet in Custody of &c In a Plea of trespass on the case for that whereas the said Hugh Pattinson & C° on the twenty six day of October in the year of our Lord one thousand eight hundred four at St. Josephs towit at Detroit aforesaid was possessed of the following goods and chattels towit twelve Barrels of whiskey containing four hundred and twenty Gallons of the value of Eight hundred dollars and one Barrel of Medearl Wine containing thirty seven Gallons of the value of two hundred dollars as of their own proper goods and chattels and being so thereof possessed they the said Hugh Pattinson & C° afterwards towit on the same day and year aforesaid at St Joseph towit at Detroit aforesaid casually lost said goods and chattels out of his hands and possession which said goods and chattels afterwards towit on the same day and year aforesaid at St Josephs towit at Detroit aforesaid came to the hands and possession of the said Charles Chandonet who found the same yet the said Charles knowing the said goods and chattels to be the goods and Chattels of the said Hugh Pattinson & C° and of right to belong and appurtain to the said Hugh Pattinson & C° but contriving and fraudulently intending craftely and subtally to deceive and defraud the said Hugh Pattinson & C° in this respect hath not as yet delivered the said goods and chattels or any part thereof to the said Hugh Pattinson & C° (altho often *76requested so to do) but he the said Charles Chandonet afterwards towit on the tenth day of November in the year aforesaid at St Josephs towit at Detroit aforesaid converted and disposed of the said Goods and Chattels to his own use to the said Hugh Pattinson & C° their damage of one thousand dollars and therefore they bring suit &c and have Pledges towit Jn° Doe & Richd Roe E Brush Atty
Territory aforesaid ss— Hugh Pattinson & C° put in their place E Brush their Atty ag4 Charles Chadonet in the plea aforesaid.

[In the handwriting of Elijah Brush]